Citation Nr: 1139707	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-49 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for the service-connected duodenal ulcer, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for hemorrhoids, including as secondary to the service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1961 to June 1965.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of whether service connection is warranted for high blood pressure, including as secondary to the service-connected duodenal ulcer, was raised in the Veteran's May 2009 VA Form 21-4138.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish a rating in excess of 20 percent for his service connected duodenal ulcer, and also to establish service connection for hemorrhoids as a secondary disability.  Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Remand is required to provide the Veteran with an examination after obtaining additional VA and private medical treatment records.

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2010).  The most recent VA examination related to the Veteran's service-connected ulcer was in May 2009, more than two years ago.  At the October 2010 Travel Board hearing, the Veteran asserted that his ulcer symptomatology had substantially worsened since the prior examination.  The Veteran's testimony suggested that he was now on the maximum dosage of medication for an ulcer and that surgery has also been suggested.  Because two years has passed, and because the Veteran has provided testimony suggesting that the ulcer has worsened, a remand is necessary so that a new VA examination can be obtained.

With regard to the Veteran's hemorrhoid claim, the Board recognizes that the July 2009 VA examination provided a negative opinion as to a direct causal connection between the Veteran's hemorrhoids and his service-connected ulcer.  The examiner, however, failed to address the crux of the Veteran's claim, which is the notion that the already service-connected ulcer has aggravated his hemorrhoids.  In particular, the Veteran suggests that alterations in diet required by the ulcer ultimately lead to difficult and strenuous bowel movements that aggravate the hemorrhoid condition.  The July 2009 VA examiner failed to render an opinion as to aggravation.  For this reason, the Board finds that the July 2009 examination report is inadequate.  The issue must be remanded in order to obtain an adequate nexus opinion, which includes an aggravation analysis, and to fully meet VA's duty to assist. 
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  (holding that once VA has undertaken to provide an examination or obtain an opinion, the examination and opinion obtained must be adequate for rating purposes).

Finally, the Board also observes that the private and VA medical records must be updated in the claims folder during the course of this remand.  VA's duty to assist includes obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to VA medical records.  38 C.F.R. § 3.159(c)(2) (2010).  A review of the claims folder reveals that the most recent VA treatment records are dated in 2009.  On remand, updated records must be obtained and associated with the claims folder.  Also, the duty to assist includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  38 C.F.R. § 3.159(c)(1) (2010).  At the October  2010 Travel Board hearing, the Veteran testified that he received treatment from his private gastroenterologist during the same week of the hearing.  The Veteran stated that this private physician suggested surgery at this time.  Reasonable efforts to obtain these relevant private treatment records should be made on remand.  Thus, while on remand, the AMC must obtain recent VA treatment records, as well as relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2.  Contact the Veteran and obtain an authorization to obtain records from relevant private treatment providers, including but not limited to the private gastroenterologist seen in October 2010.  Once that authorization is received, make reasonable attempts to obtain those private treatment records.  Associate all relevant, nonduplicative records obtained with the claims folder.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected duodenal ulcer.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected duodenal ulcer.  The examiner must also provide comment on whether the ulcer may be characterized as moderately severe, including whether there is impairment in health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year; or whether the ulcer may be characterized as severe, including pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  The rationale for each opinion expressed must also be provided.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of the claimed hemorrhoids.  The claims folder must be made available to and reviewed by the examiner in conjunction with completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current hemorrhoids initially manifested during service, or as a result of service, or were caused or aggravated by his service-connected duodenal ulcer.  As to aggravation, the examiner is asked to confirm whether the Veteran's hemorrhoids have increased in severity due to the service-connected duodenal ulcer, and not due to the natural progress of the disease.  The examiner should provide a rationale for any opinion expressed.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If either claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



